Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 1 of 7

Jacquelyne J. Bragdon
                                                       47* W est Cedar Street,Apt.B
                                                                  Sequim ,W A 98382
                                                                      36O-77S-SSS7

                                                                         FlLED By         J          D.(
                                                                                                       -z.
                                                                                                       .
 7/21/19
                                                                               JtJL 2 9 2219
Clerk ofthe Court                                                               ANGELA E.NOBLE
US DistrictCourt                                                               cLERK U.S.D1S'L cTL
                                                                               s.D.0F FLA .-MIAMI
400 North M iam iAvenue
 M iam i,FL 33128


RE:USA v US Stem CellClinic and others
Case # 18-CW 61047-U U


To w hom itm ay concern:

 lam JacquelyneJ.Bragdon.lam apatientofSeattleStem CellCenter.Isigned upforstem
 celltreatm ents to hopefully correcta condition broughton by the use ofthe antibiotic,
 Cipro,and have seen noticeable im provem ent.

 1pre-paid for a totalof3 infusionsusing stem cells derived from m y ow n adipose tissue.
 I'vehadtwoinfusionstodate,with athirdtreatment,alsoprepaid($3,500with stem cell
 bankingfees),withplanstohavethattreatmentdonelaterthisyear.
 Itis m y understanding US Stem Cells,w ho have m y stem cellsbanked,has been ordered by
thiscourtandJudgeUrsulaUngarotoceaseanddesistreleasingmycellstomebecausethe
 FDA hasdeterm ined m y stem cellsare a drug. Iam appalled thatsuch a thing can happen.

 Please letitbe know n Ido notw antm y stem cells destroyed underany circum stances. l
 am requesting a stay on the destruction order.

Thank you,



JacquelyneJ.Bragdon


 cc:   Givner Law Group
       19495 Biscayne Blvd #702
       Aventura,FL 33180
Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 2 of 7
                                                                               FILED BY                    t
                                                                                                           ,.
                                                                                                            -
                                                                                                            ;....t
                                                                                                                 l
                                                                                                                i
                                                                                    JïL 2 S 2218                1
                                                                                                                l
                                                                                      ANGELA E NOBLE
    To W hom ItM ay Concern:                                                         CLERK U,S.DIS r.CT.
                                                                                     S.D.OF FLA..M IAMI


    lw ork in the construction industry. lhave w orked in thisline ofw ork forover40
    years.Duringm y career,lhaveendured physicalchallengesincluding tendon
    injuries,shoulderinjuriesand kneeinjuries.

    Severalyearsago,whileworkingasajourneymanelectrician,myshouldersbecame
    unbearably painful.Atthattim e,theonly option forpain reliefwasshoulder
    surgery to rem ove cyststhatdeveloped under the rotatorand repairtorn tendons.
    Asa resultofthenecessary surgery,lw asoutofwork foroversix yearsuntilIwas
    considered healed enough to return to work.Istillhave acertain levelofshoulder
    pain,butthe unbearable pain has been reversed.

    As a resultofthe dam age,surgery and healing period, lno longerw ork as a
    journeymanelectrician.Inow workin theconstructionfieldasabuildinginspector
    w hich requires considerably less physicalstress on m y handsand shoulders.

    The inspection w ork now entails w alking up and dow n floors ofconstructed
    structuresto observe progressand w atch for construction inconsistencies. For the
    pastfiveyearsmykneejointshaveessentiallyworndowntoboneon bonefriction,
    w ith alm osttotalcartilage degeneration. The pain levelincreased to a pointofbeing
    unbearable.

    Iw entto a knee specialistw ho prescribed totalknee replacem ents form y kneesto
    help elim inate thepain Iw as enduring. Seeking a second opinion,lw entto see a
    pain specialistw ho suggested lconsiderstem celltreatm ent, which hasshown to be
    highly effective in restoring cartilage, w hich can essentially be grow n back 'fif'fthere
    wasenough residualcartilagein my kneesto reversethe degeneration. The doctor
    recom m ended latleastattem ptstem celltreatm entbefore proceeding w ith full
    knee replacem ent.

    Fullkneereplacem entprocedurewould havebeen 100% paid forby L&llnsurance.
    Iw ould notbe required to pay anything, and Iw ould have received a resulting
    paym entfrom L& Iforthe lossofm y knees.

    Stem celltreatm entisnotcovered in any w ay by insurance and required 100% self-
    finance.The costofthe stem cellprocedurew asbetween $18,000 and $19,000.
    How ever,Idecided thatas a firststep, itw ould be in m y ow n self-interestto atleast
    try to keep m y ow n knees and notundergo fullknee replacem entuntilIhad
    exhausted the possibility ofrestoration through stem celltreatm ent.

    lthas been overa yearsince Ireceived the stem celltreatm entprocedure. lhave
    had no otherform oftreatm entform y kneepain than stem celltreatm ent. lthas
    only been stem celltreatm ent. lnow have no pain in m y knees, Irepeatno pain and
    lcouldn'tbe happier. Stem celltreatm enthas lead to the hoped for restoration of
Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 3 of 7




    m y knee cartilage.Iw illsay itagain,lcouldn'tbe happierw ith the decision Im ade
    to pursue stem celltreatm ent,despite the cost, and notto undergo fullknee
    replacem entasadvised by theknee surgeon.

    Atthistime,Ihavestored/bankedstem cells,which aremeanttobeavailablefor
    any future restoration thatm ightbecom enecessary in the future. The stem cell
    treatm enthastruly been a m iraculousansw erto stopping thepain in m yknees
    withoutfullkneereplacements,ljustwish stem celltreatmenthadbeen available
    w hen my shoulderpain m anifested itself. Iam hopefulthatthegovernm entcan
    step back and realize the w onderofthe stem cellprocedure, and leave the stem cells
    thatIhave banked in the state ofstorage. Itm akes no sense thatm y banked stem
    cells be destroyed aslong asthere isa chance thatm y body m ightneed the banked
    stem cells ata future date.

    Iw illbe happy to provide additionalinform ation, as needed.

    Sincerely,
           .           '
          ..
       ,/'         ps
      ,           //




    Patrick E.Gunn
    425-931-2276
    gunnpezol6@ yahoo.com

    P0 Box 1885
    W oodinville,W A 98072
                                                           F'II-ED By Page
Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019   J 4D.
                                                                           ofc.
                                                                              7

                                                               J0L 29 2019
                                                               ctzkztlllî/'#
 To:Ursula Ungaro & AllItM ay Concern:                         S.D.OFFLA.-MIAM I


 A lm ostfouryears ago now,Isuffered a pilon fracture;an open tibia/fibula
 fracture above the ankle.
 The surgeon said thatshe would try to save m y Ieg,butshe could not
  prom ise m e anything. The truth w as thatafter15 years ofnursing and
 w orking on a Iotoforthopedic patients,Iknew as w ellas anyone thatthis
 w as going to be a m arathon type recovery...in itforthe Iong haul. Even
 w ith thatin m ind,Ihad no idea the am ountoftim e and resources itw as
 truly going to take to pullitaIIback together.
 The surgeon setm y Ieg successfully w ith an externalfixation device. Then
 they hooked m e up to a Dilaudid PCA. This is aboutthe strongestpain
 m edicine thatyou can receive in a hospital. IIosta day,and then a
 physicaltherapistw ith a sense ofhum ordragged m e outofbed.Aftera
 couple ofdays,they Ietm e outofthe hospital. Iw enthom e and waited
 forthree w eeks to have the O RIF.
 M y husband carried m e up the stairs,and Im oved from the couch to the
 bed and back on m y crutches.

 Eventually,afterw hatfeltIike a Iifetim e,the three w eeks w as up and w e
 flew to Oahu forthe internalfixatorplates and screws. O n the flightover,
 m y Ieg sw elled up so m uch thatIhad to w aitnearly a w eek before the
 surgery could take place. Finally,the sw elling had gone dow n enough so
 that Icould go to surgery. M any hours Iater,Iem erged from surgery w ith 3
 titanium plates and 21 screw s. W hen Iw as able to Ieave,the doctortold
 m e and m y fam ily thatitw ould be 1-2 years before Icould hike and do
 m ore extrem e types ofsports. M y daughtercried. Ithink Im ighthave
 glared athim and hoped thathe w ould be w rong.

 Iw as able to leave the hospital,but Istillcould notgo hom e. M y Ieg w as
 so sw ollen thatany increased swelling from the flightcould threaten m y
 recovery.

 Iw as m aking good progress and back in norm alshoes w hen Istarted to
 back slide. A Iittle overa yearIaterm y ankle sw elled up and lhad to go
 back into surgery to rem ove aIIofthe hardware. Afterthe third surgery m y
 w ound re-opened w hich Ied to a fourth surgery.
 Even afterallofthe surgery,lstillhad pain,sw elling,and severe
 osteoarthritis. Iw as outofw ork for6 m onths follow ing the accidentand
 another3 m onths the follow ing yearin orderto rem ove the hardw are.
Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 5 of 7




 This w as the end ofthe road form e as faras the orthopedics surgeons
 w ere concerned. Ihad seen tw o orthopedic surgeons. The firstone had
 refused to rem ove the hardw are because Iwas,dlso high risk'',because of
 the severity ofthe injury.The second one had taken aIIofthe hardware
 outand done a forth revision surgery to finally close the wound. There
 w as sim ply nothing m ore thatthey could offerm e otherthan pain control.
 The surgeon thatperform ed the O RIF and the take dow n ofhardw are is a
 w ellrespected traum a surgeon atthe busiesthospitalin the state.

 Icould w alk,but Istillstruggled w ith osteoarthritis,pain and a severe Iim p.
 M y ADL'S and w orking regularhours w ere difficult.Atthe end ofa days
 w ork Ioften found m yself hobbling around the house on crutches. It w as
 atthis pointthatIsoughtalternative therapies and Idecided to try stem
 cells. A naturopath thatIhad w orked w ith atthe hospitalhad suggested
 thatstem cells m ighthelp m y situation. Ihad considered this treatm ent
 w ith an orthopedic surgeon w ho w orked locally,butshe w as no Ionger
 perform ing the procedure. Ishould also add that lhad Iooked up m ultiple
 studies thatshowed how stem cells had significantly im proved
 osteoarthritis in m ultiple patientfunded studies.
  Iended up choosing the Riopelle clinic in C alifornia. The clinic had a
 good reputation,ithad strong testim onials from its'patients. Ihad
 signified results after90 days. Ino Iongerw alk w ith a Iim p. Ican do
 norm alactivities w ithoutpain. Ihave been Iooking forw ard to receiving
 m ore stem cells so thatIcan return to running and m ore strenuous
 activities.

 The idea thatm y personalstem cells are a drug thatthe FDA should
 som ehow have controloveris com pletely Iudicrous. Iam disappointed
 thatany judge would considerthis argum entas m y health,recovery and
 quality oflife,as wellas the recovery ofm any patients Iike m e across the
 USA w illsufferseverely as a result.

 Thank you foryourtim e and consideration.


 Sincerely,
                 ;'
                 .

                 -    N   N
   '
       t    /(
            k;
           ..,




 CherylKnow les
     Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 6 of 7



P a tto n          H ov ersten                &    B e rg
4PïofessionalAssociation /AttoïneysatLaw
.                                                                                                   e    *
                                                          IZILED By            (- -D.c,
       July 25,2019                                               .J!
                                                                 Il
                                                                  . -.
                                                                     ,2q
                                                                       - 2019               Willia.
                                                                                                  m L.Hoversten'
                                                                                               Perry A.Berg*
                                                                 Aslckè:t,.'!
                                                                            .?ï'tqoBuE
                                                                CUERK(.IS,.tgts,-r.cT.         DarylD .Bail*
                                                                S 2.C?FF17twty..2k:!A!>!I    KarieM .Anderson*
       US Stem CellClinic,LLC                                                               Erin LinëhartFelten*
       12651W .Sunrise Blvd.,Suite 104                                                        GregoryC.Olson
       Sunrise FL 33323                                                                        KeithL.Deil ce
                                                                                             Danielle L.Norrid
       RE: United States v. Us Stem CellClinic, LLC a Florida Iim ited Iiability RussellE.Harëeman
           com pany,US Stem Cell,Inc.,a Florida profitcorporation,and Kristin         *shaïeholdeïs
           C.Com ella and Theodore Gradel,individuals
           Coud File No.18-CV-61047-UU
           O urFile No 29603.01
                          .
                                                                                   Shlill1
                                                                                         i9
                                                                                          a2
                                                                                           rr2
                                                                                             l-
                                                                                              1
                                                                                              5,010
                                                                                              2   ?a
                                                                                                   1ttorï

      To US Stem Ce11:                                                                            laazalegals:
                                                                                               LindaR.Barnett
      IrepresentJames N.Feuerstein regarding yourIetterstating thathis stem cell              M axineK.Hoehn
      tissue willbe destroyed. Mr.Feuerstein was charged a fee of$16,500 by
      yourcom pany to provide this service. He is outraged thatthis could happen.
                                                                                                Iir
                                                                                                  t
                                                                                                  zsccflOffice:
      Ifitdoes,Ihereby dem and thataIIfees and expenses paid to US Stem Cell                 2l5Elm AvenueEast
      be returned im mediately. Also,Iexpectthatyourcom pany willdo everything                    PO Box 249
                                                                                              W aseca,M N 56093
      possible to preserve M r.Feuerstein's stem cells,including transferring them              (507)835-5240
      to anotherFDA approved facility atyourcost. Iwillcopy the Southern District               /888)835-5244
                                                                                              k'
                                                                                               ax:(507)835-1827
      of Florida Coud to note my objection to the destruction of Mr.Feuerstein's
      tissue. It is not sim ple for M r. Feuerstein to do Iiposuction to provide
      additionaltissue as he Iives in M innesota and m ay notbe healthy enough to              OwatonnaOffice:
                                                                                             l50WestParkdquare
      travelorprovide fudhersam ples.                                                           PO Box5O6
                                                                                            Owatonna,MN 55060
                                                                                                (507)451-9000
      Sincere ,                                                                                 (866)451-9010
                                                                                              yax:(507)451-0907
      P    TO ,HOVE              & BERG,P.A        '
                                                                                              JanesvilleOJJICe;
                                                                                            216North Main Street
                                                                                                 PO BoxM
      Perry A.B r                                                                            Janesville,MN 56048
      perry.ber phblaw        Ice.com                                                          (507)234-5106
                                                                                               (888)980-1210
                                                                                             zbx:(507)234-5704
      PAB/am n
                                                                                              FaribaultOffice:
      cc: Jam es Feuerstein                                                                 3O2FirstAvenueN,W .
                                                                                             Faribault,M N 55021
          The Honorable Ursula Ungaro                                                          (507)332-7425
          U S Departm entofJustice                                                             (877)694-1204
                                                                                             Jbx:(507)331-7427

                                                                                                 Website:
                                                                                            www.
                                                                                               phblawoffice.com
Case 0:18-cv-61047-UU Document 245 Entered on FLSD Docket 07/29/2019 Page 7 of 7


                                                                            FILED BY                 D,C.
July 23,2019
                                                                                  J0L 2S 2018
Sarah S.Anderson
7116 Ashland Glen                                                                 ctzktt
                                                                                       -
                                                                                       llàlï ttt
Lakewood Ranch,FL 34202                                                           s.o.oi
                                                                                       nit-.-MIAMI

Clerk ofthe Court
US DistrictCourt
400 N.M iam iAve
Miam i,FL 33128
RE:USA v US Stem CellClinicand others,Case 18-cv-61047-UU

DearClerk ofthe Court,

Ithankthe courtforstaying the immediate destructionofmy stem cellsstored wi
                                                                          th CJS Stem
Cell,lnc.
lhave had positive results with the use ofm y stem cells seven tim es since 2016 when they
were extracted,stored and reinjected backinto my body. My stem cells have given me surgery-
freepainreliefforinjuriesandarthritisto mykneesandshoulders.They havealso providedme
with reliefdue to degeneration ofm y spine.
Iwas scheduled to receive m y stem cells on June 12,2019 in m y rightshoulderafterconsul      ting
w ith two orthopedic surgeons. M y stem cell
                                           s have previously been a pain free alternative to
invasive surgery. They have allowed m e to return to activities and functions afterpain reliefl
experiencedwithpreviousinjecti
                             onsofmystem cells.
lask the courtto considerthe IaM uluse ofm y stem cells and,accordingly,have my property
rightin the stem cells respected.

 R ards,
                  ''j        .
     g yj
       .s ,                    pw'
                                 yp.
 Sarah S.Anderson
